Exhibit 10.62

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (hereinafter referred to as “Agreement”) is entered
into by and between Perry Ellis International, Inc. (hereinafter referred to as
the “Company”) and Mr. George Pita (hereinafter referred to as “Mr. Pita”).

 

WHEREAS, the Company desires to employ Mr. Pita in the capacity of Senior Vice
President for Finance and Corporate Controller; and

 

WHEREAS, the Company and Mr. Pita desire to set forth in this Agreement all of
the terms and conditions of said employment, and to establish a mechanism to
resolve disputes relating to said employment;

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained in this Agreement, the Company and Mr. Pita agree as follows:

 

1. Effective Date and Term. This Agreement is effective as of May 1, 2004 (the
“Effective Date”). This Agreement is for an indefinite term and can be
terminated at any time by either party in accordance with the terms and
conditions expressly set forth herein.

 

2. Duties and Responsibilities. The Company hereby employs Mr. Pita as Senior
Vice President for Finance and Corporate Controller, with such powers and duties
in those capacities as may be established from time to time by the Company in
its discretion. Mr. Pita will report directly to the Chief Financial Officer of
the Company. Mr. Pita will devote his entire time, attention and energies to the
Company’s business. During his employment, Mr. Pita will not engage in any other
business activities on his own behalf or for any other entity, other than for
the exclusive benefit of the Company, regardless of whether such activity is
pursued for profits, gains, or other pecuniary advantage. However, nothing in
this Agreement shall prevent Mr. Pita from passively investing in business
activities so long as such investments require no active participation by Mr.
Pita, or from engaging in other charitable or civic activities so long as such
activities do not do not detract from Mr. Pita’s job duties herein. Mr. Pita
shall be based at the Company’s offices in Miami, Florida except for required
travel on the Company’s business.

 

3. Compensation.

 

a. Base Salary. The Company promises to pay Mr. Pita an annualized base salary
of Two Hundred, Twenty-Five Thousand Dollars ($225,000.00), less applicable
deductions, payable in installments according to the Company’s normal payroll
practices.

 

b. Management Incentive Program. In addition to the Base Salary described in
Paragraph 3.a of this Agreement, the Mr. Pita shall be eligible to participate
in the Company’s Management Incentive Program (hereinafter, “MIP”). The amount
and method of payment of any compensation paid to Mr. Pita shall be determined
in accordance with the applicable terms of the MIP.

 

1



--------------------------------------------------------------------------------

c. Other Employee Benefits. Mr. Pita will be eligible to participate in any
other group employee benefit plan that is generally available to all Company
employees, so long as Mr. Pita meets the applicable eligibility requirements of
individual benefit plan and subject to the terms and conditions of each benefit
plan.

 

4. Inability to Perform Job Duties. In the event of Mr. Pita’s death, this
Agreement and the Mr. Pita’s salary and other compensation shall automatically
end and forfeit. If Mr. Pita becomes unable to perform his employment duties
during the term of this Agreement for any reason, his compensation under this
Agreement shall automatically end until such time as Mr. Pita becomes able to
resume his job duties for the Company. In the event that Mr. Pita becomes
unable, with or without a reasonable accommodation, to perform his employment
duties for a cumulative period of greater than twelve (12) weeks within any span
of twelve (12) months, this Agreement and Mr. Pita’s employment will be
automatically terminated.

 

5. Termination By Company For Cause. The Company may terminate Mr. Pita’s
employment “for cause” at any time. As used herein, “for cause” shall mean any
one of the following:

 

  • The purposeful neglect by Mr. Pita of his job duties and responsibilities;
or

 

  • Commission of any felony, excluding minor traffic offenses; or

 

  • Commission of any act of dishonesty involving the Company; or

 

  • Commission of an act materially and adversely affecting the reputation of
the Company; or

 

  • Commission of a serious violation of any of the Company’s personnel
policies, including but not limited to violations of the Company’s policies
against any form of harassment.

 

In the event the Company terminates Mr. Pita’ employment for cause, Mr. Pita’s
salary and other compensation shall automatically terminate and be forfeited and
Mr. Pita shall be entitled to no other compensation in any form under this
Agreement.

 

6. Termination Of Agreement By Company Without Cause. The Company may terminate
Mr. Pita’s employment without cause at any time. In the event the Company
terminates Mr. Pita’s employment without cause under this Paragraph 6, the
Company will pay to Mr. Pita a severance payment in the gross amount of One
Hundred Twelve Thousand, Five Hundred Dollars ($112,500.00), less applicable tax
deductions. In order to receive the severance payment under this Paragraph 6,
Mr. Pita must execute a waiver and general release of claims agreement in the
form prescribed by the Company.

 

7. Termination Of Agreement By Mr. Pita. Mr. Pita may terminate his employment
with the Company for any reason upon thirty (30) days prior written notice to
the Company. Mr. Pita may be required to perform his job duties and will be paid
his regular salary up to the date of the

 

2



--------------------------------------------------------------------------------

termination. At the option of the Company, the Company may require Mr. Pita to
terminate employment upon the Company receiving said thirty (30) days’ notice
from Mr. Pita. In such event, the Company will pay to Mr. Pita an amount equal
to thirty (30) calendar days of his Base Salary. Mr. Pita will not be entitled
to receive any other compensation or severance allowance under this Agreement.

 

8. Cooperation. Upon the termination of his employment for any reason, Mr. Pita
agrees to cooperate with the Company in effecting a smooth transition of the
management of the Company with respect to the duties and responsibilities that
Mr. Pita performed for the Company. Further, after termination of his
employment, Mr. Pita will furnish such information and proper assistance to the
Company as it may reasonably require in connection with any prior business
arrangements or legal matters in which Mr. Pita was involved, and any litigation
to which the Company is or may become party.

 

9. Resolution of Disputes by Arbitration. Any claim or controversy that arises
out of or relates to Mr. Pita’s employment, this Agreement, or the breach of
this Agreement, will be resolved by arbitration in Miami-Dade County in
accordance with the rules of the American Arbitration Association. Judgment upon
the award rendered by the arbitrator may be entered in any court possessing
jurisdiction over arbitration awards.

 

10. Adequate Consideration. Mr. Pita expressly agrees that the Company has
provided adequate, reasonable consideration for the obligations imposed upon him
in this Agreement.

 

11. Entire Agreement. Other than any agreement between Mr. Pita and the Company
with regard to competition, trade secrets, confidential information or
soliciting Company employees, this Agreement sets forth the entire agreement
between the parties, and supersedes any prior agreements or understanding
between the Company and Mr. Pita, except as otherwise expressly stated herein.
This Agreement may be amended only in writing, signed by Mr. Pita and the
Company’s President.

 

12. Limited Effect of Waiver By Company. If the Company waives a breach of any
provision of this Agreement by Mr. Pita, that waiver will not operate or be
construed as a waiver of later breaches by Mr. Pita.

 

13. Severability. If any provision of this Agreement is held invalid for any
reason, such invalidity shall not affect the enforceability of the remainder of
this Agreement. A judge or arbitrator, as the case may be, shall have the
authority to reform any otherwise invalid or unenforceable provision of this
Agreement in accordance with existing law then in effect.

 

14. Assumption of Agreement by Company’s Successors and Assigns. At the
Company’s sole option, the Company’s rights and obligations under this Agreement
will inure to the benefit and be binding upon the Company’s successors and
assigns. Mr. Pita may not assign his rights and obligations under this
Agreement.

 

15. Applicable Law. Mr. Pita and the Company agree that this Agreement shall be
subject to, and enforceable under, the laws of the State of Florida.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
September 28, 2004.

 

Perry Ellis International, Inc.

          George Pita By:  

/s/ Timothy B. Page, CFO

          /s/ George Pita                  

 

4